Title: From John Adams to George Washington, 11 December 1795
From: Adams, John,United States Senate
To: Washington, George



Sir,
In Senate, December 11th: 1795

It is with peculiar satisfaction that we are informed by your Speech to the two Houses of Congress, that the long, and expensive war in which we have been engaged with the Indians North west of the Ohio, is in a situation to be finally terminated; and though we view with concern the danger of an interruption of the peace so recently confirmed with the Creeks, we indulge the hope, that the measures you have adopted to prevent the same, if followed by those Legislative provisions that justice and humanity equally demand, will succeed in laying the foundation of a lasting peace with the Indian tribes on the Southern as well as on the Western frontiers.
The confirmation of our treaty with Morocco, and the adjustment of a treaty of peace with Algiers, in consequence of which our fellow Citizens shall be delivered from slavery, are events that will prove no less interesting to the public humanity, than they will be important in extending and securing the navigation and commerce of our country.
As a just and equitable conclusion of our depending negotiation with Spain, will essentially advance the interest of both nations, and thereby cherish and confirm the good understanding and friendship, which we have at all times desired to maintain, it will afford us a real pleasure to receive an early confirmation of our expectations on this subject.
The interesting prospect of our affairs with regard to the foreign powers, between whom and the United States controversies have subsisted, is not more satisfactory, than the review of our internal situation: if from the former we derive an expectation of the extinguishment of all the causes of discord, that have heretofore endangered our tranquility, and on terms consistent with our national honor and safety, in the latter we discover those numerous, and wide spread tokens of  prosperity, which in so peculiar a manner distinguish our happy country.
Circumstances thus every way auspicious demand our gratitude, and sincere acknowledgements to Almighty God, and require that we should unite our efforts, in imitation of your enlightened, firm and persevering example, to establish and preserve,  the peace, freedom, and prosperity of our country.
The objects which you have recommended to the notice of the Legislature will in the course of the Session receive our careful attention, and with a pure zeal for the public welfare, we shall cheerfully cooperate in every measure that shall appear to us best calculated to promote the same.


John AdamsVice President of the United States and President of the Senate